DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 70 is indefinite because it is unclear what the bounds of the relative term substantially are.
	Claim 70 is also in definite because it is unclear how the light is amplitude modulated in the RF range.  The specification fails to provide any description of the modulation.  Examiner also notes that claim 70 recites a functional limitation of modulating light.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 69-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2005/0197583 A1 to Chance, in view of U.S. PG Pub. No. 2010/0067770 A1 to Persson et al., and in view of U.S. PG Pub. No. 2006/0217594 A1 to Ferguson.
Regarding claims 69 and 73, Chance discloses a compact optical imaging system, comprising: an imaging probe body; a plurality of imaging probe heads, each imaging probe head having: a plurality of illumination sources and a plurality of detectors disposed at different locations from each other on an interrogation face of said probe head; and a connector for detachably interfacing with said imaging probe body; wherein the imaging probe body includes a processor therein for controlling the illumination sources and processing signals from the detectors of one of the imaging probe heads connected thereto (see Figs. 1-3 and para 62-74).
	It is unclear if Chance discloses a device, wherein the interrogation face of each of the plurality of imaging probe heads is different from others of the imaging probe heads with respect to at least one of layout of detectors on the interrogation face, layout of illumination 
	However, Persson discloses a similar breast imaging system, wherein imaging elements are held in a bra that has a handedness for the left and right breasts, which reads on different layouts for both the left and right pad in combination with Chance (see Fig. 2 and para 25).  Further, Persson discloses that breasts vary in size and therefore shape and this teaching of Persson reads on differing shape or curvature of the interrogation face (see Fig. 2 and para 25).  Examiner also notes but does not rely on the suggestion of Persson, which is that a larger breast would require more illumination sources or detectors.
	It would have been obvious to one of skill in the art to have used the mirror image and differing size and shape teachings of Persson in combination with the device of Chance because doing so would predictably take the measurements of Chance on varying breast anatomy and account for the mirror image nature of left and right breasts.
	Additionally or alternatively, Ferguson discloses a similar optical imaging system, wherein a connector is used to provide a kit of removable and modular imaging heads that comprise a variety of interchangeable detectors and sources (see Figs. 4-6 and para 39-50).
	It would have been obvious to implement the sources and detectors of Chance with the interchangeable nature of the heads in Ferguson because doing so would predictably allow elements to be repaired, sterilized, and customized to specific uses.  Ferguson also provides the benefit of visible light imaging and fluorescence imaging for evaluating diseases, such as cancer.
	It appears the imaging probe body of Chance includes a processor.  
Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 70, Chance discloses a device, wherein the plurality of illumination sources each emit substantially monochromatic light that is amplitude modulated in the RF range (see Figs. 1-3 and para 60 and 62-75).  Examiner notes that modulation of the light source as claimed is merely an intended use.  The device of Chance is capable of performing said intended use.
Regarding claim 71, Chance discloses a device, wherein each interrogation face is configured to be brought into contact with an object to be imaged such that light from the light sources is scattered and/or partially absorbed by said object prior to detection by one or more of the plurality of the detectors (see Figs. 1-3 and para 60 and 62-75).  Examiner notes that scattering and absorbing light as claimed is merely an intended use.  The device of Chance is capable of performing said intended use.
Regarding claim 72, Chance discloses a device, wherein at least the imaging probe body is sized and shaped so as to be held in a single hand of a user (see Figs. 1-3 and para 60 and 62-75).  Examiner notes that holding the device as claimed is merely an intended use.  The device of Chance is capable of performing said intended use.
Regarding claim 73, Chance discloses a device, wherein at least the imaging probe body is sized and shaped so as to be worn by the patient as a part of a patch (see Figs. 1-3 and para 60 and 62-75, noting that pad of Chance reads on the claimed patch).  

Regarding claim 75, Chance discloses a device, wherein the number of illumination sources on each imaging probe head is at least two or three, and each illumination source thereon emits light at a respective wavelength in the near-infrared (NIR) range that is different from the wavelength emitted by the other illumination sources by at least 25nm (see Figs. 1-3 and para 60, 62-75, 81, and 108).  Further, Chance discloses the benefits of using multiple light sources, namely to provide comparisons and to interrogate specific biological molecules 25nm (see Figs. 1-3 and para 60, 62-75, 81, and 108).  Accordingly, a skilled artisan would have found it obvious to increase the number of light sources to interrogate all of the specific biological molecules discussed in Chance.  Moreover, optimizing the wavelengths would have also been obvious because doing so would specifically target each specific biological molecule.
Regarding claim 76, Persson discloses a similar breast imaging device, wherein the interrogation surface of at least one of the imaging probe heads is deformable so as to conform to the shape of a patient surface when contacted therewith (see para 24, noting a fabric bra would deform to the shape of the patient).
It would have been obvious to one of skill in the art to have used the mirror image and differing size and shape teachings of Persson in combination with the device of Chance because doing so would predictably take the measurements of Chance on varying breast anatomy and account for the mirror image nature of left and right breasts.
Claim 75 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chance, Persson, and Ferguson as applied to claim 69 above, and further in view of U.S. Patent No. 7,884,933 B1 to Kashyap et al.
Regarding claim 75, Chance discloses a device, wherein the number of illumination sources on each imaging probe head is at least two or three, and each illumination source thereon emits light at a respective wavelength in the near-infrared (NIR) range that is different from the wavelength emitted by the other illumination sources by at least 25nm (see Figs. 1-3 and para 60, 62-75, 81, and 108).  
Further, Kashyap discloses a similar optical imaging system, wherein three additional NIR wavelengths in addition to the one or two of Chance.  In addition Kashyap teaches that optimizing the wavelength and number of light sources is merely a design choice in selecting the analytes to be measured (see col 5 ln 9-32 and col 11 ln 42-51). 
It would have been obvious to one of skill in the art to use a number of wavelengths to ensure that desired analytes are measured.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.